Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         13-NOV-2019
                           SCWC-17-000849                10:56 AM

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


            VENTURES TRUST 2003-I-H-R BY MCM CAPITAL
                     PARTNERS LLC, ITS TRUSTEE
                  Respondent/Plaintiff-Appellee,

                                 vs.

                            ANDREA LAURIN,
                   Petitioner/Defendant-Appellant,

                                 and

ANDREA GIAMMETTEI; MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC.
   SOLELY AS NOMINEE FOR HOME SAVINGS MORTGAGE, INC.; WAIAKOA
              ESTATES PROPERTY OWNERS ASSOCIATION,
                Respondents/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                 (CAAP-XX-XXXXXXX; 2CC121000975)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Andrea Laurin’s
application for writ of certiorari filed on September 19, 2019,
is hereby rejected.
          DATED:   Honolulu, Hawai#i, November 13, 2019.
                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Sabrina S. McKenna
                                /s/ Richard W. Pollack
                                /s/ Michael D. Wilson